Citation Nr: 1814139	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for recurring skin cancers (over the entire body), to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina. 

2. Entitlement to service connection for cardiac arrhythmias, to include rapid heart breathing and rapid heartbeat, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina. 

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.  His service personnel records (SPRs) show that he served for a period of time at Camp Lejeune, North Carolina. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served at Camp Lejeune, North Carolina, for more than 30 days during his active service from December 1975 to December 1979.  

2. The evidence is at least in relative equipoise as to whether recurring skin cancer over the entire body is related to exposure to contaminated water at Camp Lejeune during active service.   

3. Cardiac arrhythmia, to include rapid heart breathing and rapid heartbeat, is not related to service, to include exposure to contaminated water at Camp Lejeune. 



CONCLUSIONS OF LAW

1. The criteria for service connection for recurring skin cancer over the entire body are met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

2. Cardiac arrhythmia, to include rapid heart breathing and rapid heartbeat, was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1112 , 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition below to grant the Veteran's claim of service connection for skin cancer, discussion of compliance with VA's duty to notify and assist with regard to this claim is not necessary.

As for the claim of service connection for cardiac arrhythmia, the Board remanded the issue in February 2015 in order to schedule the Veteran for a VA examination to obtain a medical opinion regarding the etiology of his cardiac arrhythmia.  There is substantial compliance with the Board's directives as such an opinion was obtained in June 2017, which in conjunction with the other evidence of record provides an adequate basis to decide the claim.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


A Supplemental Statement of the Case (SSOC) most recently was issued in January 2018 and subsequently additional evidence was associated with the record.  Although a SSOC has not been issued following receipt of this evidence the evidence is cumulative of the other evidence of record.  Thus, a waiver of initial RO consideration is not needed.  See 38 C.F.R. §§ 19.37, 20.1304.

Service Connection Claims 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service personnel records show that the Veteran was at Camp Lejeune for more than 30 days as he arrived at Camp Lejeune in May 1976 and his DD 214 shows that he was separated from service at Camp Lejeune in December 1979.  

Effective March 14, 2017, VA regulations regarding presumptive diseases were amended to add diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953 to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  They do not apply retroactively to claims previously adjudicated. 

Contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307 (a)(ii)(7)(i). 

A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(ii)(7)(iii).

The presumption applies to (1) adult leukemia, (2) aplastic anemia and other myelodysplastic syndromes, (3) bladder cancer, (4) kidney cancer, (5) liver cancer, (6) multiple myeloma, (7) non-Hodgkin's lymphoma, and (8) Parkinson's disease.  38 C.F.R. § 3.309(f). 

The diseases listed in § 3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(ii)(7)(ii). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Medical records are replete with diagnoses of basal cell carcinoma (BCC), to include excised BCC, and squamous cell carcinoma (SCC) throughout various parts of the Veteran's body.  Specifically, post service records dated from 2000 to the present show skin lesions over multiple areas of the Veteran's body.  As for the Veteran's service connection claim for cardiac arrhythmia, he was seen in 2002, 2005, and 2008 for palpitations and/or shortness of breath.  Rare premature ventricular contractions (PVCs) and premature atrial contractions (PACs) were noted in 2005.  Dyspnea was noted in 2008.  In short, the Veteran does not have a disease that is on the presumptive list of diseases resulting from exposure to contaminated water at Camp Lejeune.  

However, the absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will consider whether entitlement to service connection for skin cancer and cardiac arrhythmia can be granted on a direct basis.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

I. Skin Cancer

As for the Veteran's claim of service connection for recurrent skin cancer, in May 2009 his private doctor, Dr. M.C.T., stated that 37 basal and squamous cell carcinomas over the entire body have been excised since December 2000 and the Veteran was treated for many more pre-cancerous spots.   Private medical records show BCC to include excised BCC on various parts of the Veteran's body to include on the right abdomen, right intraclavicular area, right knee, left forearm, chest, left breast, shoulder, mid upper back, left calf, left suprapatellar area, shoulders, right forearm, right triceps, left forearm, left shin, lower back, right wrist, left elbow, right thumb, left bicep, and left lateral canthus.  See, e.g, private medical records dated from January 2001 to July 2011.  Private medical records in April 2007 show the Veteran had SCC on his right hand and in July 2011 show that the Veteran had SCC on his right shoulder.  

In July 2010, the Veteran's private doctor, Dr. M.C.T., who is a Board certified dermatologist with 30 years of experience, stated that she has been treating the Veteran for over 10 years and he has had dozens of cancer surgery procedures and his prognosis is for continued and more aggressive cancers in the future.  She emphasized that she personally reviewed his medical history, to include the Camp Lejeune contaminated water situation which he was exposed to for years during service.  Dr. M.C.T. explained that many of the contaminants found in the Camp Lejeune water are known carcinogens and likely have caused his condition.  She found it significant that the Veteran has five brothers and sisters that were all raised together and all of whom have no record of any cancers and none of them has ever been to Camp Lejeune.  Dr. M.C.T. concluded that the contaminants in the Camp Lejeune water more likely than not caused the Veteran's skin cancer.  



This opinion is significantly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's skin cancer, history and relevant complaints in proffering the opinion.

There are unfavorable VA opinions of record including in August 2011 with an addendum in September 2011, and in June 2017.  As the Board in the February 2015 remand found the August 2011 and September 2011 opinions to be inadequate, they need not be discussed.  As for the June 2017 VA opinion, it is inherently inconsistent for the following reasons.  The examiner acknowledged that the Veteran had BCC in unexposed sun areas as she noted that he had BCC excised in September 2010 from the abdominal area.  However, she also noted that the Veteran moved to Florida 20 years earlier and opined that the skin cancers on the sun exposed sun areas of the body are due to sun exposure rather than chemical exposure as the Veteran did not have skin cancer in his genital/buttock area, which is frequently exposed to water but not the sun.  

However, contrary to this finding, the Veteran had BCC in unexposed areas of the body to include the lower back.  See, e.g., January 2008 private medical record.  The Veteran submitted a photograph in May 2015 pointing to skin cancer including on the buttock and stomach.  Moreover, in January 2018, the Veteran explained that he spent very little time outdoors and had skin cancer on his upper thigh and precancerous spots on his genitals.  The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has no reason to doubt the credibility of his statements.  Thus the June 2017 VA opinion is of minimum probative value.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least equipoise on the question of a nexus between service and his recurrent skin cancer throughout various parts of his body.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Cardiac Arrhythmia

Service treatment record do not document complaints, findings or treatment for cardiac arrhythmia, to include rapid heart breathing and rapid heartbeat.  

Post-service medical records show a rapid heartbeat, shortness of breath, persistent right bundle branch block, PAC, PVC, and dyspnea.  See, e.g., private medical records dated in June 2002, June 2005, and March 2008.  

On VA examination in June 2017, the examiner noted that the Veteran had cardiac arrhythmias, to include diagnoses of PAV, PAC, and incomplete right bundle branch block (IRBBB).  She stated that these diagnoses were not caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune as they are electrocardiographic findings that are considered to be variants of normal.  The examiner acknowledged that the Veteran went to the emergency room in March 2008 and had a pulse of 111 indicating an acute infection of some type.  An office visit follow-up showed an essentially normal EKG.  She found it significant that there was no indication in the service treatment records of any heart/breathing complaints, abnormal findings other than a benign heart murmur on the entrance physical, and no diagnosis of any chronic heart condition.  The examiner pointed out that the May 1975 enlistment physical lists "grade II systolic heart murmur at
left sternal border, functional ND" and the October 1979 examination upon separation noted no cardiac complaints, abnormal findings nor diagnosis.  

The June 2017 VA examiner acknowledged that the water supply at Camp Lejeune was contaminated with chemicals such as benzene, vinyl chloride, and TCE.  She referenced scientific studies and explained that while they state that there is "sufficient evidence for causation for TCE and cardiac defects", the cardiac defects are congenital developmental defects in neonates, not in children nor adults.  The studies she relied on included Environmental Exposure Literature Review.  She also noted that the Institute of Medicine conducted an extensive review of the literature, which looked at solvent exposure and an increased risk of various health effects.  The Committee report did not indicate any positive association with chronic cardiac disease nor arrhythmias in adults.  She further explained that a discussion of sudden death associated with volatile substance abuse also shows that cardiac arrhythmias occur at time of exposure.  She found it significant that in the recent National Toxicology Program information sheet for TCE, there is no mention of long term cardiac arrhythmias in adults associated with exposure.  The examiner further stated that recent reports from the Agency for Toxic Substances and Disease Registry on contaminated water at Camp Lejeune did not indicate that there is any causal association between any of volatile organic compounds and subsequent development of chronic cardiac arrhythmias.

The June 2017 VA examiner reiterated that the Veteran's arrhythmias consist of rare PACs, PVCs, and IRBBB.  She further explained that these conditions are frequently noted in otherwise healthy adults and can be triggered by caffeine, alcohol use, and stress, which the evidence shows are among the Veteran's risk factors.  She opined that the weight of the scientific evidence in this case shows that the cardiac arrhythmias are not due to his exposure to contaminated water at Camp Lejeune decades prior to onset as the medical literature shows that acute exposure to substances such volatile organic compounds at Camp Lejeune can lead to cardiac arrhythmia at time of exposure but there is no indication that they spontaneously develop decades later after such exposure.  

The Board finds the June 2017 VA opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history and considered the nature of his arrhythmia.  The opinion was thorough and based on medical principles applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  It is uncontroverted by the other competent evidence of record, to include the November 2013 VA examination report where the examiner opined that the arrhythmia was unrelated to exposure to contaminants at Camp Lejeune as the Veteran did not have acute toxic symptoms while in service and the exposure to contaminated water in Camp Lejeune did not contribute to the late onset of arrhythmia due to the lack of medical plausibility. 

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is competent to report his symptoms.  As to matters pertaining to the diagnosis and causation of his cardiac arrhythmia, this a medical issue that requires scientific, technical, or other specialized knowledge.  Id.  Thus, he is not competent to provide these type of opinions.  

Furthermore, the Veteran's assertions are outweighed by the June 2017 VA opinion discussed above.  This opinion is significantly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to matters regarding causation of the cardiac arrhythmia.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  To the extent the Veteran asserts that he has cardiac arrhythmia due to the contaminated water at Camp Lejeune the onset and etiology of such disability is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating the arrhythmia.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  As the Board rejects the Veteran's lay opinions as competent evidence to establish service connection for cardiac arrhythmia, the decision as to whether the Veteran's statements on these matters are credible are not reached.

In support of his claim, the Veteran submitted medical treatise excerpts from various publications regarding the health effects from toxins, to include those at Camp Lejeune.  As noted by the Board in the February 2015 remand, one of the articles submitted by the Veteran specifically notes that physiologic effects of exposure to chemicals included cardiac arrhythmias which could occur and be exacerbated by adrenaline from such exposure.  However, the United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on the literature submitted by the Veteran as it was written to explain general medical principles, and not opinions regarding the specific facts in this case.

The Veteran's cardiac arrhythmia is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Therefore, the preponderance of the evidence is against the claim of service connection for cardiac arrhythmia.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





ORDER

Service connection for recurring skin cancers (over the entire body) as secondary to exposure to contaminated water at Camp Lejeune, North Carolina, is granted. 

Service connection for cardiac arrhythmias, to include rapid heart breathing and rapid heartbeat, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.


REMAND

As for the issue of entitlement to TDIU, the RO/AOJ has not yet had the opportunity to effectuate a rating for recurring skin cancers over the entire body granted by the Board herein.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After effectuating the rating for the now service-connected recurring skin cancers over the entire body, readjudicate the claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(a).  If the Veteran does not meet the schedular criteria, adjudicate the claim under 38 C.F.R. § 4.16(b) to include consideration of referring the TDIU issue on an extraschedular basis to the Director of Compensation.  If the Veteran's TDIU claim is not granted in full, he should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


